Citation Nr: 0627301	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  He died in March 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
the cause of the veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C. § 1318. 

The veteran's claim was remanded by the Board in February 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the appellant's April 2001 claim, she indicated that her 
husband had received treatment at the Minneapolis VA hospital 
as well as at the VA Maplewood Outpatient Clinic, by a Dr. 
Johnson.  She referred to Dr. Johnson as a treating 
physician.  While VA Medical Center treatment records were 
obtained in February 2002 at the St. Paul Regional Office, 
there is no indication that those records included the 
treatment records from the VA Maplewood Outpatient Clinic.  
For one thing, there is nothing to indicate that the records 
are from the VA Maplewood Outpatient Clinic, either on the 
request form, or on the records themselves.  The individual 
records are labeled as "Minneapolis VAMC-Outpatient Progress 
record."  Also, none of these records reflect treatment by a 
"Dr. Johnson."

VA's statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet.App. 37, 40 (1990).  
Since the records in this case do not appear to contain the 
records identified by the appellant from the VA Maplewood 
Outpatient Clinic, the appellant's claim must unfortunately 
be remanded again so that those records can be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
from the VA Maplewood Outpatient Clinic.  
If there are no records from this clinic, 
this should be noted for the record.  

2.  Thereafter, the appellant's claims of 
service connection for the cause of the 
veteran's death and entitlement to DIC 
under the provisions of 38 U.S.C.A. 
§ 1318 should be readjudicated.  In the 
event that the claims are not resolved to 
the satisfaction of the appellant, she 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


